PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,217
Filing Date: 28 Feb 2019
Appellant(s): Eban et al.



__________________
James H. Noel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2021-12-20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2021-08-04 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	In Appeal Brief Page 11, Section 4.3.1, Applicant argues that Zheng does not disclose a “decision threshold of the classification model…expressed as an estimator of a quantile function” because Zheng describes a fixed decision cut-off based on a constant value τ.  Examiner respectfully disagrees, as the “decision threshold” could have one of two different interpretations.  One of these interpretations, for example, is the “nth quantile”, while the other interpretation is “the value that corresponds to the nth quantile”.  For example, if one were to accept the tallest 15% (85th percentile) of athletes for a sports team, and the distribution of heights is such that 15% of athletes are over 72 inches tall, one could consider the “decision threshold” to be “15% / 85th percentile” or “72 inches”.  Zheng’s teaching of a constant value τ does not prevent Zheng from teaching a “decision threshold” expressed as an estimator of a quantile function.  Zheng, Pg. 1689 Section 2.2.1 below Eq. 9, discloses:  “Hence, if we make decision with cut-off posterior probability value 1- τ, we need to fit the τ quantile regression function of the response.”  Here Zheng discloses making a decision based on the τ quantile.  Zheng, Pg. 1688 Para 2, discloses:  “Motivated by the gradient boosting algorithms (Friedman, 2001; Mason et al., 2000), this paper estimates the quantile regression function by minimizing the objective function in Eq. (2) with functional gradient descent. In each step, we 
	In Appeal Brief Page 14 Section 4.3.2, Applicant argues that neither Zheng does not disclose a learnable decision threshold, because the “cut-off” τ is fixed, and “cannot be learned any more than the value of “1”.  Examiner respectfully disagrees, reiterating the argument above.  While τ is fixed, the value corresponding to τ is not fixed, and is in fact learned during training of the model, as the quantile estimator is incorporated into the objective function.  Zheng, Abstract, discloses:  “An equivalent form of the definition of quantile is introduced, whose smoothed version is employed as the objective function, and then maximized by functional gradient ascent to obtain the Quantile Boost Classification algorithm.”  The objective function is optimized during training of a machine learning model, and thus the decision threshold is learned concurrently with the training of the model.
	In Appeal Brief Page 16 Section 4.3.3, Applicant argues that combining Zheng with Pillai would require a change in the principle of operation of Pillai.  Pillai was relied upon to explicitly not learnable, and that Zheng chooses different fixed values of τ.  Therefore, Pillai’s iteration over threshold values is still compatible with Zheng’s method.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LEONARD A SIEGER/Examiner, Art Unit 2126                                                                                                                                                                                                                                                                                                                                                                                                      
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner





{ Mail Stop Appeal Brief - Patents
Commissioner for Patents
P.O. Box 1450
Alexandria VA 22313-1450 }

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.